TOM GRAY, Justice,
dissenting.
What we do today is illogical. The effect of today’s extension of Peacock is that due diligence is a defense even if the motion to revoke/adjudicate, the issuance of the capias, incarceration, and hearing all occur during the period of supervision. See Peacock v. State, 77 S.W.3d 285 (Tex.Crim.App.2002). Due diligence should only be an issue if the defendant is not incarcerated before the community supervision has expired. Ballard was incarcerated before her community supervision expired. I respectfully dissent.